Dismissed and Memorandum Opinion filed June 24, 2021.




                                      In The

                      Fourteenth Court of Appeals

                              NO. 14-21-00015-CV

                          ARTHUR SMITH, Appellant

                                        V.
                        ROBERT WILLIAMS, Appellee

             On Appeal from the County Civil Court at Law No. 3
                           Harris County, Texas
                      Trial Court Cause No. 1159831

                         MEMORANDUM OPINION

      This appeal is from a judgment signed December 12, 2020. The clerk’s
record was filed January 11, 2021. The reporter’s record was filed March 29, 2021.
No brief was filed.

      On May 11, 2021, this court issued an order stating that unless appellant
filed a brief on or before June 1, 2021, the court would dismiss the appeal for want
of prosecution. See Tex. R. App. P. 42.3(b).
      Appellant filed no brief or other response. We dismiss the appeal.

                                  PER CURIAM

Panel consists of Justices Wise, Jewell, and Spain.




                                         2